UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-51235



                     DR. CHERYL GONCE-WARNER

                                Plaintiff-Appellant-Cross-Appellee


                              VERSUS


                         BAYLOR UNIVERSITY


                                Defendant-Appellee-Cross-Appellant



           Appeals from the United States District Court
              For the Western District of Texas, Waco
                            W-98-CV-356

                         November 26, 2001


Before KING, Chief Judge, DAVIS and MAGILL,* Circuit Judges.

PER CURIAM:**

       After reviewing the record and considering the briefs and

arguments of the parties, we are persuaded that the district court

correctly granted summary judgment in favor of the defendant.   The

district court correctly determined that the plaintiff produced no



  *
   Circuit Judge of the 8th Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
summary judgment evidence from which an inference could be drawn

that the reason given for the denial of tenure was a pretext for

sexual discrimination.

     AFFIRMED.




                               2